Citation Nr: 0336055	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-20 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left foot condition.

ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  In that decision, the RO denied 
the veteran's claim for entitlement to service connection for 
a left foot condition.  It also denied the veteran's claim 
for entitlement to service connection for a left knee injury.  
The veteran's notice of disagreement with the RO's denial of 
his claim for entitlement to service connection for his left 
knee injury, however, was filed later than one-year following 
his notification of the denial of his claim, and, therefore, 
was untimely.  Accordingly, the veteran's disagreement with 
that decision, which he filed in the Form 9 that addressed 
the RO's denial of service connection for his left foot 
condition, was properly treated by the RO as a petition to 
reopen his claim for entitlement to service connection for a 
left knee injury.  In December 2002, the RO issued another 
rating decision in which it denied the veteran's claim for 
entitlement to service connection for a left knee injury.  
According to the record now before the Board, the veteran has 
not filed a notice of disagreement with that rating decision.


REMAND

Based upon its review of the record, the Board concludes 
that additional development is necessary in connection 
with the veteran's claim for entitlement to service 
connection for a left foot condition.  The United States 
Court of Appeals for Veterans Claims (Court) has held 
that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of 
the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given 
a recent decision of the United States Court of Appeals 
for the Federal Circuit that invalidated 38 C.F.R. § 
19.9(a)(2), however, this development must be 
accomplished by remand.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, 
this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part:

1.	The RO should make as many 
attempts as possible to obtain the 
veteran's medical records from his 
service in the Alabama National Guard.  
The RO should cease its attempts to 
obtain these records only if it is 
notified that the veteran's medical 
records do not exist.  Once the records 
have been obtained, they should be 
associated with the veteran's claims 
file.  Subsequently, the entire file 
should be forwarded to the examiner who 
is conducting the examination requested 
in Paragraph 2.

2.	The veteran should be accorded an 
updated examination by the appropriate 
physician for an evaluation of the 
etiology of his claimed left foot 
condition.  The examiner is requested 
to review the entire claims file, prior 
to conducting an examination of the 
veteran, and specifically: 1) Any 
medical records associated with the 
veteran's service in the Alabama 
National Guard; and, 2) the veteran's 
VA outpatient examination reports dated 
from March 2001 through April 2001.  
All indicated tests and studies should 
be accomplished, including affording 
the veteran an updated X-ray test of 
his left foot, and the findings should 
be reported in detail.  Based upon a 
review of the above records, the 
physician is requested to render an 
opinion as to the nature and severity 
of the veteran's claimed left foot 
condition and any disability connected 
to the claimed left foot condition.

This opinion should include the 
physician's opinion as to the etiology 
of the veteran's left foot condition, 
which the veteran attributes to an 
injury occurring in service, in March 
1989.  In addition, it would be helpful 
to the Board if the examiner's opinion, 
regarding the etiology of the veteran's 
claimed left foot condition, used the 
language "unlikely," "as likely as 
not" or "likely."  (The term, "as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is 
so evenly divided that, in the 
examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)  Furthermore, the examiner 
is requested to provide an opinion 
addressing the effect, if any, of the 
veteran's diabetes mellitus on the 
condition of his feet.  

All conclusions should be supported by 
citation to clinical findings of 
record.  The examiner also should 
provide complete rationale for all 
conclusions reached.  Finally, the 
examiner should indicate that a review 
of the veteran's claims file was 
conducted, as requested above, in the 
examination report.

3.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) as well as 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003) (the 
"VCAA") and any other applicable legal 
precedent.  The RO also should inform the 
veteran of the time he has in which to 
submit additional evidence.

4.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for entitlement to 
service connection for a left foot 
condition.  It also should include a 
summary of the evidence and a discussion 
of all pertinent regulations, including 
the reports from the examination 
requested above and the VCAA.  The RO 
should take care to ensure that, in any 
SSOC issued pursuant to its adjudication 
of the veteran's claim for service 
connection, the reasons and bases for 
its determination are set forth in 
detail.  If entitlement to service 
connection is not granted, the case, 
upon completion of the usual 
adjudicative procedures, should be 
returned to the Board for further 
review.  An appropriate period of time 
should be allowed for a response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and he has the right to submit additional evidence 
and argument on the matter to the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO 




	(CONTINUED ON NEXT PAGE)

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Park IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




